Exhibit 10.1

[aialogo.jpg]
AIA®  Document A102™ - 2007
Standard Form of Agreement Between Owner and Contractor where the basis of
payment is the Cost of the Work Plus a Fee with a Guaranteed Maximum Price

AGREEMENT made as of the 20th day of December in the year 2013
(In words, indicate day, month and year.)
 
BETWEEN the Owner
(Name, legal status, address and other information)
 
MidWestOne Bank
102 South Clinton Street
Iowa City, IA 52240
 
and the Contractor
(Name, legal status, address and other information)
 
McComas-Lacina Construction
1310 Highland Court
Iowa City, IA 52240
 
for the following Project:
(Name, location and detailed description)
 
MidwestOne Operations Center - Iowa City
Phase Two - Completion Package
 
The Architect:
(Name, legal status, address and other information)
 
Neumann Monson Architects, P.C.
221 East College Street
Suite 303
Iowa City, IA 52240
 
The Owner and Contractor agree as follows.

    
ADDITIONS AND DELETIONS:
The author of this document has added information needed for its completion. The
author may also have revised the text of the original AIA standard form. An
Additions and Deletions Report that notes added information as well as revisions
to the standard form text is available from the author and should be reviewed.
 
This document has important legal consequences.
Consultation with an attorney is encouraged with respect to its completion or
modification.
 
This document is not intended for use in competitive bidding.
 
AIA Document A201™-2007, General Conditions of the Contract for Construction, is
adopted in this document by reference. Do not use with other general conditions
unless this document is modified.
 




Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

1

--------------------------------------------------------------------------------



TABLE OF ARTICLES


1
THE CONTRACT DOCUMENTS



2
THE WORK OF THIS CONTRACT



3
RELATIONSHIP OF THE PARTIES



4
DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION



5
CONTRACT SUM



6
CHANGES IN THE WORK



7
COSTS TO BE REIMBURSED



8
COSTS NOT TO BE REIMBURSED



9
DISCOUNTS, REBATES AND REFUNDS



10
SUBCONTRACTS AND OTHER AGREEMENTS



11
ACCOUNTING RECORDS



12
PAYMENTS



13
DISPUTE RESOLUTION



14
TERMINATION OR SUSPENSION



15
MISCELLANEOUS PROVISIONS



16
ENUMERATION OF CONTRACT DOCUMENTS



17
INSURANCE AND BONDS



ARTICLE 1   THE CONTRACT DOCUMENTS
The Contract Documents consist of this Agreement, Conditions of the Contract
(General, Supplementary and other Conditions), Drawings, Specifications, Addenda
issued prior to execution of this Agreement, other documents listed in this
Agreement and Modifications issued after execution of this Agreement, all of
which form the Contract, and are as fully a part of the Contract as if attached
to this Agreement or repeated herein. The Contract represents the entire and
integrated agreement between the parties hereto and supersedes prior
negotiations, representations or agreements, either written or oral. If anything
in the other Contract Documents, other than a Modification, is inconsistent with
this Agreement, this Agreement shall govern.


ARTICLE 2   THE WORK OF THIS CONTRACT
The Contractor shall fully execute the Work described in the Contract Documents,
except as specifically indicated in the Contract Documents to be the
responsibility of others.


ARTICLE 3   RELATIONSHIP OF THE PARTIES
The Contractor accepts the relationship of trust and confidence established by
this Agreement and covenants with the Owner to cooperate with the Architect and
exercise the Contractor's skill and judgment in furthering the interests of the
Owner; to furnish efficient business administration and supervision; to furnish
at all times an adequate supply of workers and materials; and to perform the
Work in an expeditious and economical manner consistent with the Owner's
interests. The Owner agrees to furnish



Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

2

--------------------------------------------------------------------------------



and approve, in a timely manner, information required by the Contractor and to
make payments to the Contractor in accordance with the requirements of the
Contract Documents.


ARTICLE 4   DATE OF COMMENCEMENT AND SUBSTANTIAL COMPLETION
§ 4.1 The date of commencement of the Work shall be the date of this Agreement
unless a different date is stated below or provision is made for the date to be
fixed in a notice to proceed issued by the Owner.
(Insert the date of commencement, if it differs from the date of this Agreement
or, if applicable, state that the date will be fixed in a notice to proceed.)


If, prior to commencement of the Work, the Owner requires time to file mortgages
and other security interests, the Owner's time requirement shall be as follows:




§ 4.2 The Contract Time shall be measured from the date of commencement.


§ 4.3 The Contractor shall achieve Substantial Completion of the entire Work not
later than ( ) days from the date of commencement, or as follows:
(Insert number of calendar days. Alternatively, a calendar date may be used when
coordinated with the date of commencement. If appropriate, insert requirements
for earlier Substantial Completion of certain portions of the Work.)


February 27, 2015 for the entire project


Portion of Work
Substantial Completion date
 
 



, subject to adjustments of this Contract Time as provided in the Contract
Documents.


(Insert provisions, if any, for liquidated damages relating to failure to
achieve Substantial Completion on time, or for bonus payments for early
completion of the Work.)


Liquidated, actual or consequential damages are not part or included in the
Agreement.


ARTICLE 5   CONTRACT SUM
§ 5.1 The Owner shall pay the Contractor the Contract Sum in current funds for
the Contractor's performance of the Contract. The Contract Sum is the Cost of
the Work as defined in Article 7 plus the Contractor's Fee.


§ 5.1.1 The Contractor's Fee:
(State a lump sum, percentage of Cost of the Work or other provision for
determining the Contractor's Fee.)


Five percent of Cost of the Work.


§ 5.1.2 The method of adjustment of the Contractor's Fee for changes in the
Work:


Five percent of the Cost of the changes in the Work.


§ 5.1.3 Limitations, if any, on a Subcontractor's overhead and profit for
increases in the cost of its portion of the Work:


Fifteen percent (15%) on labor, Ten percent (10%) on material, Five percent (5%)
on Subcontract.







Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

3

--------------------------------------------------------------------------------



§ 5.1.4
Equipment rental rates for Contractors owned equipment shall not exceed five
percent (5%) of the standard rate paid at the place of the Project.


§ 5.1.5 Unit prices, if any:
(Identify and state the unit price; state the quantity limitations, if any, to
which the unit price will be applicable.)


Item
Units and Limitations
Price Per Unit ($0.00)
 
 
 



§ 5.2 GUARANTEED MAXIMUM PRICE
§ 5.2.1 The Contract Sum is guaranteed by the Contractor not to exceed Ten
Million, Seven Hundred Seventy-Nine Thousand, Five Hundred Seventy-Five Dollars
and 00/100's ($10,779,575.00), subject to additions and deductions by Change
Order as provided in the Contract Documents. Such maximum sum is referred to in
the Contract Documents as the Guaranteed Maximum Price. Costs which would cause
the Guaranteed Maximum Price to be exceeded shall be paid by the Contractor
without reimbursement by the Owner.
(Insert specific provisions if the Contractor is to participate in any savings.)


§ 5.2.2 The Guaranteed Maximum Price is based on the following alternates, if
any, which are described in the Contract Documents and are hereby accepted by
the Owner:
(State the numbers or other identification of accepted alternates. If bidding or
proposal documents permit the Owner to accept other alternates subsequent to the
execution of this Agreement, attach a schedule of such other alternates showing
the amount for each and the date when the amount expires.)


§ 5.2.3 Allowances included in the Guaranteed Maximum Price, if any:
(Identify allowance and state exclusions, if any, from the allowance price.)


Item
Price
Soundmasking System at Levels 2-3
Exterior Signage
Interior Signage


$30,000
$50,000
$25,000





§ 5.2.4 Assumptions, if any, on which the Guaranteed Maximum Price is based:


§ 5.2.5 To the extent that the Drawings and Specifications are anticipated to
require further development by the Architect, the Contractor has provided in the
Guaranteed Maximum Price for such further development consistent with the
Contract Documents and reasonably inferable therefrom. Such further development
does not include such things as changes in scope, systems, kinds and quality of
materials, finishes or equipment, all of which, if required, shall be
incorporated by Change Order.


ARTICLE 6   CHANGES IN THE WORK
§ 6.1 Adjustments to the Guaranteed Maximum Price on account of changes in the
Work may be determined by any of the methods listed in Section 7.3.3 of AIA
Document A201-2007, General Conditions of the Contract for Construction.


§ 6.2 In calculating adjustments to subcontracts (except those awarded with the
Owner's prior consent on the basis of cost plus a fee), the terms “cost” and
“fee” as used in Section 7.3.3.3 of AIA Document A201-2007 and the term “costs”
as used in Section 7.3.7 of AIA Document A201-2007 shall have the meanings
assigned to them in AIA Document A201-2007 and shall not be modified by Articles
5, 7 and 8 of this Agreement. Adjustments to subcontracts awarded with the
Owner's prior consent on the basis of cost plus a fee shall be calculated in
accordance with the terms of those subcontracts.



Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

4

--------------------------------------------------------------------------------



§ 6.3 In calculating adjustments to the Guaranteed Maximum Price, the terms
“cost” and “costs” as used in the above-referenced provisions of AIA Document
A201-2007 shall mean the Cost of the Work as defined in Article 7 of this
Agreement and the term “fee” shall mean the Contractor's Fee as defined in
Section 5.1.1 of this Agreement.


§ 6.4 If no specific provision is made in Article 5 for adjustment of the
Contractor's Fee in the case of changes in the Work, or if the extent of such
changes is such, in the aggregate, that application of the adjustment provisions
of Article 5 will cause substantial inequity to the Owner or Contractor, the
Contractor's Fee shall be equitably adjusted on the same basis that was used to
establish the Fee for the original Work, and the Guaranteed Maximum Price shall
be adjusted accordingly.


ARTICLE 7   COSTS TO BE REIMBURSED
§ 7.1 COST OF THE WORK
§ 7.1.1 The term Cost of the Work shall mean costs necessarily incurred by the
Contractor in the proper performance of the Work. Such costs shall be at rates
not higher than the standard paid at the place of the Project except with prior
consent of the Owner. The Cost of the Work shall include only the items set
forth in this Article 7.


§ 7.1.2 Where any cost is subject to the Owner's prior approval, the Contractor
shall obtain this approval prior to incurring the cost. The parties shall
endeavor to identify any such costs prior to executing this Agreement.


§ 7.2 LABOR COSTS
§ 7.2.1 Wages of construction workers directly employed by the Contractor to
perform the construction of the Work at the site or, with the Owner's prior
approval, at off-site workshops.


§ 7.2.2 Wages or salaries of the Contractor's supervisory and administrative
personnel when stationed at the site with the Owner's prior approval.
(If it is intended that the wages or salaries of certain personnel stationed at
the Contractor's principal or other offices shall be included in the Cost of the
Work, identify in Article 15, the personnel to be included, whether for all or
only part of their time, and the rates at which their time will be charged to
the Work.)


§ 7.2.3 Wages and salaries of the Contractor's supervisory or administrative
personnel engaged at factories, workshops or on the road, in expediting the
production or transportation of materials or equipment required for the Work,
but only for that portion of their time required for the Work.


§ 7.2.4 Costs paid or incurred by the Contractor for taxes, insurance,
contributions, assessments and benefits required by law or collective bargaining
agreements and, for personnel not covered by such agreements, customary benefits
such as sick leave, medical and health benefits, holidays, vacations and
pensions, provided such costs are based on wages and salaries included in the
Cost of the Work under Sections 7.2.1 through 7.2.3.


§ 7.2.5 Bonuses, profit sharing, incentive compensation and any other
discretionary payments paid to anyone hired by the Contractor or paid to any
Subcontractor or vendor, with the Owner's prior approval.


§ 7.3 SUBCONTRACT COSTS
Payments made by the Contractor to Subcontractors in accordance with the
requirements of the subcontracts.


§ 7.4
COSTS OF MATERIALS AND EQUIPMENT INCORPORATED IN THE COMPLETED CONSTRUCTION
§ 7.4.1 Costs, including transportation and storage, of materials and equipment
incorporated or to be incorporated in the completed construction.


§ 7.4.2 Costs of materials described in the preceding Section 7.4.1 in excess of
those actually installed to allow for reasonable waste and spoilage. Unused
excess materials, if any, shall become the Owner's property at the completion of
the Work or, at the Owner's option, shall be sold by the Contractor. Any amounts
realized from such sales shall be credited to the Owner as a deduction from the
Cost of the Work.





Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

5

--------------------------------------------------------------------------------



§ 7.5
COSTS OF OTHER MATERIALS AND EQUIPMENT, TEMPORARY FACILITIES AND RELATED ITEMS
§ 7.5.1 Costs of transportation, storage, installation, maintenance, dismantling
and removal of materials, supplies, temporary facilities, machinery, equipment
and hand tools not customarily owned by construction workers that are provided
by the Contractor at the site and fully consumed in the performance of the Work.
Costs of materials, supplies, temporary facilities, machinery, equipment and
tools that are not fully consumed shall be based on the cost or value of the
item at the time it is first used on the Project site less the value of the item
when it is no longer used at the Project site. Costs for items not fully
consumed by the Contractor shall mean fair market value.


§ 7.5.2 Rental charges for temporary facilities, machinery, equipment and hand
tools not customarily owned by construction workers that are provided by the
Contractor at the site and costs of transportation, installation, minor repairs,
dismantling and removal. The total rental cost of any Contractor-owned item may
not exceed the purchase price of any comparable item. Rates of Contractor-owned
equipment and quantities of equipment shall be subject to the Owner's prior
approval.


§ 7.5.3 Costs of removal of debris from the site of the Work and its proper and
legal disposal.


§ 7.5.4 Costs of document reproductions, facsimile transmissions and
long-distance telephone calls, postage and parcel delivery charges, telephone
service at the site and reasonable petty cash expenses of the site office.


§ 7.5.5 Costs of materials and equipment suitably stored off the site at a
mutually acceptable location, subject to the Owner's prior approval.


§ 7.6 MISCELLANEOUS COSTS
§ 7.6.1 Premiums for that portion of insurance and bonds required by the
Contract Documents that can be directly attributed to this Contract.
Self-insurance for either full or partial amounts of the coverages required by
the Contract Documents, with the Owner's prior approval.


§ 7.6.2 Sales, use or similar taxes imposed by a governmental authority that are
related to the Work and for which the Contractor is liable.


§ 7.6.3 Fees and assessments for the building permit and for other permits,
licenses and inspections for which the Contractor is required by the Contract
Documents to pay.


§ 7.6.4 Fees of laboratories for tests required by the Contract Documents,
except those related to defective or nonconforming Work for which reimbursement
is excluded by Section 13.5.3 of AIA Document A201-2007 or by other provisions
of the Contract Documents, and which do not fall within the scope of Section
7.7.3.


§ 7.6.5 Royalties and license fees paid for the use of a particular design,
process or product required by the Contract Documents; the cost of defending
suits or claims for infringement of patent rights arising from such requirement
of the Contract Documents; and payments made in accordance with legal judgments
against the Contractor resulting from such suits or claims and payments of
settlements made with the Owner's consent. However, such costs of legal
defenses, judgments and settlements shall not be included in the calculation of
the Contractor's Fee or subject to the Guaranteed Maximum Price. If such
royalties, fees and costs are excluded by the last sentence of Section 3.17 of
AIA Document A201-2007 or other provisions of the Contract Documents, then they
shall not be included in the Cost of the Work.


§ 7.6.6 Costs for electronic equipment and software, directly related to the
Work with the Owner's prior approval.


§ 7.6.7 Deposits lost for causes other than the Contractor's negligence or
failure to fulfill a specific responsibility in the Contract Documents.


§ 7.6.8 Legal, mediation and arbitration costs, including attorneys' fees, other
than those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor after the execution of this Agreement in the
performance of the Work and with the Owner's prior approval, which shall not be
unreasonably withheld.





Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

6

--------------------------------------------------------------------------------



§ 7.6.9 Subject to the Owner's prior approval, expenses incurred in accordance
with the Contractor's standard written personnel policy for relocation and
temporary living allowances of the Contractor's personnel required for the Work.


§ 7.6.10 That portion of the reasonable expenses of the Contractor's supervisory
or administrative personnel incurred while traveling in discharge of duties
connected with the Work.


§ 7.7 OTHER COSTS AND EMERGENCIES
§ 7.7.1 Other costs incurred in the performance of the Work if, and to the
extent, approved in advance in writing by the Owner.


§ 7.7.2 Costs incurred in taking action to prevent threatened damage, injury or
loss in case of an emergency affecting the safety of persons and property, as
provided in Section 10.4 of AIA Document A201-2007.


§ 7.7.3 Costs of repairing or correcting damaged or nonconforming Work executed
by the Contractor, Subcontractors or suppliers, provided that such damaged or
nonconforming Work was not caused by negligence or failure to fulfill a specific
responsibility of the Contractor and only to the extent that the cost of repair
or correction is not recovered by the Contractor from insurance, sureties,
Subcontractors, suppliers, or others.


§ 7.8 RELATED PARTY TRANSACTIONS
§ 7.8.1 For purposes of Section 7.8, the term “related party” shall mean a
parent, subsidiary, affiliate or other entity having common ownership or
management with the Contractor; any entity in which any stockholder in, or
management employee of, the Contractor owns any interest in excess of ten
percent in the aggregate; or any person or entity which has the right to control
the business or affairs of the Contractor. The term “related party” includes any
member of the immediate family of any person identified above.


§ 7.8.2 If any of the costs to be reimbursed arise from a transaction between
the Contractor and a related party, the Contractor shall notify the Owner of the
specific nature of the contemplated transaction, including the identity of the
related party and the anticipated cost to be incurred, before any such
transaction is consummated or cost incurred. If the Owner, after such
notification, authorizes the proposed transaction, then the cost incurred shall
be included as a cost to be reimbursed, and the Contractor shall procure the
Work, equipment, goods or service from the related party, as a Subcontractor,
according to the terms of Article 10. If the Owner fails to authorize the
transaction, the Contractor shall procure the Work, equipment, goods or service
from some person or entity other than a related party according to the terms of
Article 10.


ARTICLE 8   COSTS NOT TO BE REIMBURSED
§ 8.1 The Cost of the Work shall not include the items listed below:
.1
Salaries and other compensation of the Contractor's personnel stationed at the
Contractor's principal office or offices other than the site office, except as
specifically provided in Section 7.2. or as may be provided in Article 15;

.2
Expenses of the Contractor's principal office and offices other than the site
office;

.3
Overhead and general expenses, except as may be expressly included in Article 7;

.4
The Contractor's capital expenses, including interest on the Contractor's
capital employed for the Work;

.5
Except as provided in Section 7.7.3 of this Agreement, costs due to the
negligence or failure of the Contractor, Subcontractors and suppliers or anyone
directly or indirectly employed by any of them or for whose acts any of them may
be liable to fulfill a specific responsibility of the Contract;

.6
Any cost not specifically and expressly described in Article 7; and

.7
Costs, other than costs included in Change Orders approved by the Owner, that
would cause the Guaranteed Maximum Price to be exceeded.



ARTICLE 9   DISCOUNTS, REBATES AND REFUNDS
§ 9.1 Cash discounts obtained on payments made by the Contractor shall accrue to
the Owner if (1) before making the payment, the Contractor included them in an
Application for Payment and received payment from the Owner, or (2) the Owner
has deposited funds with the Contractor with which to make payments; otherwise,
cash discounts shall accrue to the Contractor. Trade discounts, rebates, refunds
and amounts received from sales of surplus materials and equipment shall accrue
to the Owner, and the Contractor shall make provisions so that they can be
obtained.



Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

7

--------------------------------------------------------------------------------



§ 9.2 Amounts that accrue to the Owner in accordance with the provisions of
Section 9.1 shall be credited to the Owner as a deduction from the Cost of the
Work.


ARTICLE 10   SUBCONTRACTS AND OTHER AGREEMENTS
§ 10.1 Those portions of the Work that the Contractor does not customarily
perform with the Contractor's own personnel shall be performed under
subcontracts or by other appropriate agreements with the Contractor. The Owner
may designate specific persons from whom, or entities from which, the Contractor
shall obtain bids. The Contractor shall obtain bids from Subcontractors and from
suppliers of materials or equipment fabricated especially for the Work and shall
deliver such bids to the Architect. The Owner shall then determine, with the
advice of the Contractor and the Architect, which bids will be accepted. The
Contractor shall not be required to contract with anyone to whom the Contractor
has reasonable objection.


§ 10.2 When a specific bidder (1) is recommended to the Owner by the Contractor;
(2) is qualified to perform that portion of the Work; and (3) has submitted a
bid that conforms to the requirements of the Contract Documents without
reservations or exceptions, but the Owner requires that another bid be accepted,
then the Contractor may require that a Change Order be issued to adjust the
Guaranteed Maximum Price by the difference between the bid of the person or
entity recommended to the Owner by the Contractor and the amount of the
subcontract or other agreement actually signed with the person or entity
designated by the Owner.


§ 10.3 Subcontracts or other agreements shall conform to the applicable payment
provisions of this Agreement, and shall not be awarded on the basis of cost plus
a fee without the prior consent of the Owner. If the Subcontract is awarded on a
cost-plus a fee basis, the Contractor shall provide in the Subcontract for the
Owner to receive the same audit rights with regard to the Subcontractor as the
Owner receives with regard to the Contractor in Article 11, below.


ARTICLE 11   ACCOUNTING RECORDS
The Contractor shall keep full and detailed records and accounts related to the
cost of the Work and exercise such controls as may be necessary for proper
financial management under this Contract and to substantiate all costs incurred.
The accounting and control systems shall be satisfactory to the Owner. The Owner
and the Owner's auditors shall, during regular business hours and upon
reasonable notice, be afforded access to, and shall be permitted to audit and
copy, the Contractor's records and accounts, including complete documentation
supporting accounting entries, books, correspondence, instructions, drawings,
receipts, subcontracts, Subcontractor's proposals, purchase orders, vouchers,
memoranda and other data relating to this Contract. The Contractor shall
preserve these records for a period of three years after final payment, or for
such longer period as may be required by law.


ARTICLE 12   PAYMENTS
§ 12.1 PROGRESS PAYMENTS
§ 12.1.1 Based upon Applications for Payment submitted to the Architect by the
Contractor and Certificates for Payment issued by the Architect, the Owner shall
make progress payments on account of the Contract Sum to the Contractor as
provided below and elsewhere in the Contract Documents.


§ 12.1.2 The period covered by each Application for Payment shall be one
calendar month ending on the last day of the month, or as follows:


§ 12.1.3 Provided that an Application for Payment is received by the Architect
not later than the 7th day of a month, the Owner shall make payment of the
certified amount to the Contractor not later than the 15th day of the following
month. If an Application for Payment is received by the Architect after the
application date fixed above, payment shall be made by the Owner not later than
forty-five (45) days after the Architect receives the Application for Payment.
(Federal, state or local laws may require payment within a certain period of
time.)


§ 12.1.4 With each Application for Payment, the Contractor shall submit
payrolls, petty cash accounts, receipted invoices or invoices with check
vouchers attached, and any other evidence required by the Owner or Architect to
demonstrate that cash disbursements already made by the Contractor on account of
the Cost of the Work equal or exceed (1) progress payments already received by
the Contractor; less (2) that portion of those payments attributable to the
Contractor's Fee; plus (3) payrolls for the period covered by the present
Application for Payment.



Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

8

--------------------------------------------------------------------------------



§ 12.1.5 Each Application for Payment shall be based on the most recent schedule
of values submitted by the Contractor in accordance with the Contract Documents.
The schedule of values shall allocate the entire Guaranteed Maximum Price among
the various portions of the Work, except that the Contractor's Fee shall be
shown as a single separate item. The schedule of values shall be prepared in
such form and supported by such data to substantiate its accuracy as the
Architect may require. This schedule, unless objected to by the Architect, shall
be used as a basis for reviewing the Contractor's Applications for Payment.


§ 12.1.6 Applications for Payment shall show the percentage of completion of
each portion of the Work as of the end of the period covered by the Application
for Payment. The percentage of completion shall be the lesser of (1) the
percentage of that portion of the Work which has actually been completed; or (2)
the percentage obtained by dividing (a) the expense that has actually been
incurred by the Contractor on account of that portion of the Work for which the
Contractor has made or intends to make actual payment prior to the next
Application for Payment by (b) the share of the Guaranteed Maximum Price
allocated to that portion of the Work in the schedule of values.


§ 12.1.7 Subject to other provisions of the Contract Documents, the amount of
each progress payment shall be computed as follows:
.1
Take that portion of the Guaranteed Maximum Price properly allocable to
completed Work as determined by multiplying the percentage of completion of each
portion of the Work by the share of the Guaranteed Maximum Price allocated to
that portion of the Work in the schedule of values. Pending final determination
of cost to the Owner of changes in the Work, amounts not in dispute shall be
included as provided in Section 7.3.9 of AIA Document A201-2007;

.2
Add that portion of the Guaranteed Maximum Price properly allocable to materials
and equipment delivered and suitably stored at the site for subsequent
incorporation in the Work, or if approved in advance by the Owner, suitably
stored off the site at a location agreed upon in writing;

.3
Add the Contractor's Fee, less retainage of five percent (5%). The Contractor's
Fee shall be computed upon the Cost of the Work at the rate stated in Section
5.1.1 or, if the Contractor's Fee is stated as a fixed sum in that Section,
shall be an amount that bears the same ratio to that fixed-sum fee as the Cost
of the Work bears to a reasonable estimate of the probable Cost of the Work upon
its completion;

.4
Subtract retainage of five percent (5%) from that portion of the Work that the
Contractor self-performs;

.5
Subtract the aggregate of previous payments made by the Owner;

.6
Subtract the shortfall, if any, indicated by the Contractor in the documentation
required by Section 12.1.4 to substantiate prior Applications for Payment, or
resulting from errors subsequently discovered by the Owner's auditors in such
documentation; and

.7
Subtract amounts, if any, for which the Architect has withheld or nullified a
Certificate for Payment as provided in Section 9.5 of AIA Document A201-2007.



§ 12.1.8 The Owner and the Contractor shall agree upon a (1) mutually acceptable
procedure for review and approval of payments to Subcontractors and (2) the
percentage of retainage held on Subcontracts, and the Contractor shall execute
subcontracts in accordance with those agreements.


§ 12.1.9 In taking action on the Contractor's Applications for Payment, the
Architect shall be entitled to rely on the accuracy and completeness of the
information furnished by the Contractor and shall not be deemed to represent
that the Architect has made a detailed examination, audit or arithmetic
verification of the documentation submitted in accordance with Section 12.1.4 or
other supporting data; that the Architect has made exhaustive or continuous
on-site inspections; or that the Architect has made examinations to ascertain
how or for what purposes the Contractor has used amounts previously paid on
account of the Contract. Such examinations, audits and verifications, if
required by the Owner, will be performed by the Owner's auditors acting in the
sole interest of the Owner.


§ 12.2 FINAL PAYMENT
§ 12.2.1 Final payment, constituting the entire unpaid balance of the Contract
Sum, shall be made by the Owner to the Contractor when
.1
the Contractor has fully performed the Contract except for the Contractor's
responsibility to correct Work as provided in Section 12.2.2 of AIA Document
A201-2007, and to satisfy other requirements, if any, which extend beyond final
payment;




Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

9

--------------------------------------------------------------------------------



.2
the Contractor has submitted a final accounting for the Cost of the Work and a
final Application for Payment; and

.3
a final Certificate for Payment has been issued by the Architect.



§ 12.2.2 The Owner's auditors will review and report in writing on the
Contractor's final accounting within 30 days after delivery of the final
accounting to the Architect by the Contractor. Based upon such Cost of the Work
as the Owner's auditors report to be substantiated by the Contractor's final
accounting, and provided the other conditions of Section 12.2.1 have been met,
the Architect will, within seven days after receipt of the written report of the
Owner's auditors, either issue to the Owner a final Certificate for Payment with
a copy to the Contractor, or notify the Contractor and Owner in writing of the
Architect's reasons for withholding a certificate as provided in Section 9.5.1
of the AIA Document A201-2007. The time periods stated in this Section 12.2.2
supersede those stated in Section 9.4.1 of the AIA Document A201-2007. The
Architect is not responsible for verifying the accuracy of the Contractor's
final accounting.


§ 12.2.3 If the Owner's auditors report the Cost of the Work as substantiated by
the Contractor's final accounting to be less than claimed by the Contractor, the
Contractor shall be entitled to request mediation of the disputed amount without
seeking an initial decision pursuant to Section 15.2 of A201-2007. A request for
mediation shall be made by the Contractor within 30 days after the Contractor's
receipt of a copy of the Architect's final Certificate for Payment. Failure to
request mediation within this 30-day period shall result in the substantiated
amount reported by the Owner's auditors becoming binding on the Contractor.
Pending a final resolution of the disputed amount, the Owner shall pay the
Contractor the amount certified in the Architect's final Certificate for
Payment.


§ 12.2.4 The Owner's final payment to the Contractor shall be made no later than
30 days after the issuance of the Architect's final Certificate for Payment, or
as follows:




§ 12.2.5 If, subsequent to final payment and at the Owner's request, the
Contractor incurs costs described in Article 7 and not excluded by Article 8 to
correct defective or nonconforming Work, the Owner shall reimburse the
Contractor such costs and the Contractor's Fee applicable thereto on the same
basis as if such costs had been incurred prior to final payment, but not in
excess of the Guaranteed Maximum Price. If the Contractor has participated in
savings as provided in Section 5.2, the amount of such savings shall be
recalculated and appropriate credit given to the Owner in determining the net
amount to be paid by the Owner to the Contractor.


ARTICLE 13   DISPUTE RESOLUTION
§ 13.1 INITIAL DECISION MAKER
The Architect will serve as Initial Decision Maker pursuant to Section 15.2 of
AIA Document A201-2007, unless the parties appoint below another individual, not
a party to the Agreement, to serve as Initial Decision Maker.
(If the parties mutually agree, insert the name, address and other contact
information of the Initial Decision Maker, if other than the Architect.)


§ 13.2 BINDING DISPUTE RESOLUTION
For any Claim subject to, but not resolved by mediation pursuant to Section 15.3
of AIA Document A201-2007, the method of binding dispute resolution shall be as
follows:
(Check the appropriate box. If the Owner and Contractor do not select a method
of binding dispute resolution below, or do not subsequently agree in writing to
a binding dispute resolution method other than litigation, Claims will be
resolved by litigation in a court of competent jurisdiction.)


[ ]
Arbitration pursuant to Section 15.4 of AIA Document A201-2007

[X]
Litigation in a court of competent jurisdiction

[ ]
Other (Specify)






Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

10

--------------------------------------------------------------------------------



ARTICLE 14   TERMINATION OR SUSPENSION
§ 14.1 Subject to the provisions of Section 14.2 below, the Contract may be
terminated by the Owner or the Contractor as provided in Article 14 of AIA
Document A201-2007.


§ 14.2 If the Owner terminates the Contract for cause as provided in Article 14
of AIA Document A201-2007, the amount, if any, to be paid to the Contractor
under Section 14.2.4 of AIA Document A201-2007 shall not cause the Guaranteed
Maximum Price to be exceeded, nor shall it exceed an amount calculated as
follows:
.1
Take the Cost of the Work incurred by the Contractor to the date of termination;

.2
Add the Contractor's Fee computed upon the Cost of the Work to the date of
termination at the rate stated in Section 5.1.1 or, if the Contractor's Fee is
stated as a fixed sum in that Section, an amount that bears the same ratio to
that fixed-sum Fee as the Cost of the Work at the time of termination bears to a
reasonable estimate of the probable Cost of the Work upon its completion; and

.3
Subtract the aggregate of previous payments made by the Owner.



§ 14.3 The Owner shall also pay the Contractor fair compensation, either by
purchase or rental at the election of the Owner, for any equipment owned by the
Contractor that the Owner elects to retain and that is not otherwise included in
the Cost of the Work under Section 14.2.1. To the extent that the Owner elects
to take legal assignment of subcontracts and purchase orders (including rental
agreements), the Contractor shall, as a condition of receiving the payments
referred to in this Article 14, execute and deliver all such papers and take all
such steps, including the legal assignment of such subcontracts and other
contractual rights of the Contractor, as the Owner may require for the purpose
of fully vesting in the Owner the rights and benefits of the Contractor under
such subcontracts or purchase orders.


§ 14.4 The Work may be suspended by the Owner as provided in Article 14 of AIA
Document A201-2007; in such case, the Guaranteed Maximum Price and Contract Time
shall be increased as provided in Section 14.3.2 of AIA Document A201-2007,
except that the term “profit” shall be understood to mean the Contractor's Fee
as described in Sections 5.1.1 and Section 6.4 of this Agreement.


ARTICLE 15   MISCELLANEOUS PROVISIONS
§ 15.1 Where reference is made in this Agreement to a provision of AIA Document
A201-2007 or another Contract Document, the reference refers to that provision
as amended or supplemented by other provisions of the Contract Documents.


§ 15.2 Payments due and unpaid under the Contract shall bear interest from the
date payment is due at the rate stated below, or in the absence thereof, at the
legal rate prevailing from time to time at the place where the Project is
located.
(Insert rate of interest agreed upon, if any.)


Prime rate as published by the Wall Street Journal plus 2%


§ 15.3 The Owner's representative:
(Name, address and other information)


Dan Black
MidWestOne Bank
102 South Clinton Street
Iowa City, IA 52240


§ 15.4 The Contractor's representative:
(Name, address and other information)


Mike Hahn
McComas-Lacina Construction
1310 Highland Court
Iowa City, IA 52240





Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

11

--------------------------------------------------------------------------------



§ 15.5 Neither the Owner's nor the Contractor's representative shall be changed
without ten days' written notice to the other party.


§ 15.6 Other provisions:
   
ARTICLE 16   ENUMERATION OF CONTRACT DOCUMENTS
§ 16.1 The Contract Documents, except for Modifications issued after execution
of this Agreement, are enumerated in the sections below.


§ 16.1.1 The Agreement is this executed AIA Document A102-2007, Standard Form of
Agreement Between Owner and Contractor.


§ 16.1.2 The General Conditions are AIA Document A201-2007, General Conditions
of the Contract for Construction.


§ 16.1.3 The Supplementary and other Conditions of the Contract:


Document
Title
Date
Pages
 
 
 
 



§ 16.1.4 The Specifications:
(Either list the Specifications here or refer to an exhibit attached to this
Agreement.)


Section
Title
Date
Pages
 
 
 
 



§ 16.1.5 The Drawings:
(Either list the Drawings here or refer to an exhibit attached to this
Agreement.)


Number
Title
Date
 
 
 



§ 16.1.6 The Addenda, if any:


Number
Date
Pages
Addendum #1
October 29, 2013
 
Addendum #2
November 1, 2013
 
Addendum #3
November 6, 2013
 
Addendum #4
November 11, 2013
 
Addendum #5
November 13, 2013
 



Portions of Addenda relating to bidding requirements are not part of the
Contract Documents unless the bidding requirements are also enumerated in this
Article 16.


§ 16.1.7 Additional documents, if any, forming part of the Contract Documents:
.1
AIA Document E201™-2007, Digital Data Protocol Exhibit, if completed by the
parties, or the following:





.2
Other documents, if any, listed below:




Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

12

--------------------------------------------------------------------------------



(List here any additional documents that are intended to form part of the
Contract Documents. AIA Document A201-2007 provides that bidding requirements
such as advertisement or invitation to bid, Instructions to Bidders, sample
forms and the Contractor's bid are not part of the Contract Documents unless
enumerated in this Agreement. They should be listed here only if intended to be
part of the Contract Documents.)


MLC Spreadsheet Pricing Report, including value engineering deductions, dated
12.19.13
Foundation Package Drawings and Specifications, dated September 3, 2013 - FOR
REFERENCE
Subcontractor List, dated December 18, 2013


ARTICLE 17   INSURANCE AND BONDS
The Contractor shall purchase and maintain insurance and provide bonds as set
forth in Article 11 of AIA Document A201-2007.
(State bonding requirements, if any, and limits of liability for insurance
required in Article 11 of AIA Document A201-2007.)


Type of insurance or bond
Limit of liability or bond amount ($0.00)
 
 



 
This Agreement entered into as of the day and year first written above.




/s/ CHARLES N. FUNK
 
/s/ MIKE HAHN
OWNER (Signature)
 
CONTRACTOR (Signature)
Charles N. Funk CEO, MidWestOne Bank
 
Mike Hahn President, MLC
(Printed name and title)
 
(Printed name and title)








Init.




   /
AIA Document A102™ - 2007 (formerly A111™ - 1997). Copywrite © 1920, 1925, 1951,
1958, 1961, 1963, 1967, 1974, 1978, 1987, 1997 and 2007 by The American
Institute of Architects. All rights reserved. WARNING: This AIA® Document is
protected by U.S. Copywrite Law and International Treaties. Unauthorized
reproduction or distribution of this AIA® Document, or any portion of it, may
result in severe civil and criminal penalties, and will be prosecuted to the
maximum extent possible under the law. This document was produced by AIA
software at 13:34:48 on 12/19/2013 under Order No. 5140642261_1 which expires on
09/18/2014, and is not for resale.
 
User Notes:
(1919965800)

13